Exhibit 10.1




AMENDED AND RESTATED

CAL DIVE INTERNATIONAL, INC.

2006 LONG TERM INCENTIVE PLAN




ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

1.1

Establishment.  The Company hereby establishes an incentive compensation plan,
to be known as “Cal Dive International, Inc. 2006 Long Term Incentive Plan,” as
set forth in this document.  The Plan permits the grant of Options, Restricted
Stock and Restricted Stock  Units.

1.2

Purpose of the Plan.  The purpose of the Plan is to provide incentives to
directors, corporate officers and other employees of the Company and its
Affiliates by enabling them to acquire shares of common stock of the Company and
to receive other compensation based on the increase in value of the common stock
of the Company or certain other performance measures.  The Plan is intended to
advance the best interests of the Company, its Affiliates and its stockholders
by providing those persons who have substantial responsibility for the
management and growth of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment with the Company and its Affiliates.

1.3

Duration of Authority to Make Grants Under the Plan.  No Awards may be granted
under the Plan on or after December 9, 2016.  The applicable provisions of the
Plan will continue in effect with respect to an Award granted under the Plan for
as long as such Award remains outstanding.

ARTICLE II

DEFINITIONS

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

2.1

“Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than 50
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.





As amended through May 7, 2007

1




2.2

“Award” means, individually or collectively, a grant under the Plan of Options,
Restricted Stock and Restricted Stock Units in each case subject to the terms
and provisions of the Plan.

2.3

“Award Agreement” means an agreement, including an employment, change of control
or severance agreement with an Employee, that sets forth the terms and
conditions applicable to an Award granted under the Plan.

2.4

“Board” means the board of directors of the Company.

2.5

“Change of Control”  shall mean:

(a)

the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 30% of the
outstanding shares of the Stock; provided, however, that for purposes of this
subsection (a), the following events shall not constitute a Change of Control:

(i)

The continuing ownership by Helix Energy Solutions Group, Inc. (“Helix”)  of
that number of shares of the Stock that Helix did own at the completion of the
initial public offering of the Stock, provided that Helix does not thereafter
increase its percentage ownership of the outstanding shares of Company Common
Stock (except as otherwise permitted hereby);

(ii)

 any acquisition of Stock by a Person directly from the Company;

(iii)

any acquisition of Stock by the Company;

(iv)

any acquisition of Stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company;
or

(v)

any acquisition of Stock by any entity pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2.5; or

(b)

individuals who, as of the date this Amended and Restated Plan is approved by
the Board (the “Approval Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director after the Approval Date
through an election, or a nomination for election by the Company’s stockholders,
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or

(c)

consummation of a reorganization, merger or consolidation, or sale or other
similar disposition of all of substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,





2




(i)

Persons who were the beneficial owners of the Company’s outstanding common stock
and any other securities of the Company entitled to vote generally in the
election of directors immediately prior to such Business Combination continue to
have collectively the direct or indirect beneficial ownership, respectively, of
50% or more of the then outstanding shares of common stock, and 50% or more of
the Voting Power of the then outstanding voting securities of the corporation
resulting from such Business Combination (which, for purposes of this paragraph
(i) and paragraphs (ii) and (iii), shall include a corporation which as a result
of such transaction controls the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries); and

(ii)

except to the extent that such ownership in the Company existed prior to the
Business Combination, no Person (excluding, for the purpose of this clause, any
corporation resulting from such Business Combination or any employee benefit
plan or related trust of the Company or the corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or 20% or more of the combined Voting Power of the
then outstanding voting securities of such corporation; and

(iii)

at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such Business
Combination, or, in the absence of an agreement, of the action taken by the
Board approving such Business Combination; or

(d)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.6

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

2.7

“Committee” means a committee of at least two persons, who are members of the
Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, either the Compensation Committee of the Board or the full Board.
 Each member of the Committee in respect of his or her participation in any
decision with respect to an Award intended to satisfy the requirements of
section 162(m) of the Code must satisfy the requirements of “outside director”
status within the meaning of section 162(m) of the Code; provided, however, that
the failure to satisfy such requirement shall not affect the validity of the
action of any committee otherwise duly authorized and acting in the matter.  As
to Awards, grants or other transactions that are authorized by the  Committee
and that are intended to be exempt under Rule 16b-3 under the Exchange Act, the
requirements of Rule 16b-3(d)(1) under the Exchange Act with respect to
committee action must also be satisfied.  For all purposes under the Plan and
for so long as he is a member of the Board, the Chief Executive Officer of the
Company shall be deemed to be the “Committee” with respect to Options,
Restricted Stock or Restricted Stock Units granted by him pursuant to Section
4.1.

2.8

“Company” means Cal Dive International, Inc., a Delaware corporation, or any
successor (by reincorporation, merger or otherwise).





3




2.9

“Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).

2.10

“Disability” means as determined by the Committee in its discretion exercised in
good faith, a physical or mental condition of the Holder that would entitle him
to payment of disability income payments under the Company’s long term
disability insurance policy or plan for employees as then in effect; or in the
event that the Holder is not covered, for whatever reason under the Company’s
long term disability insurance policy or plan for employees or in the event the
Company does not maintain such a long term disability insurance policy,
“Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code.  A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

2.11

“Employee” means (a) a person employed by the Company or any Affiliate as a
common law employee or (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months from the date of a determination made for purposes of the Plan.

2.12

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

2.13

“Fair Market Value” of the Stock as of any particular date means (1) if the
Stock is traded on a stock exchange, the closing sale price of the Stock on that
date as reported on the principal securities exchange on which the Stock is
traded, or (2) if the Stock is traded in the over-the-counter market, the
average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if the Stock is not so traded,
(b) if no closing price or bid and asked prices for the stock was so reported on
that date or (c) if, in the discretion of the Committee, another means of
determining the fair market value of a share of Stock at such date shall be
necessary or advisable, the Committee may provide for another means for
determining such fair market value.

2.14

“Fiscal Year” means the Company’s fiscal year.

2.15

“Holder” means a person who has been granted an Award or any person who is
entitled to receive Shares under an Award.

2.16

“Minimum Statutory Tax Withholding Obligation” means the amount the Company or
an Affiliate is required to withhold for federal, state and local taxes based
upon the applicable minimum statutory withholding rates required by the relevant
tax authorities.

2.17

“Option” means an option to purchase Stock granted pursuant to Article V.

2.18

“Option Price” shall have the meaning ascribed to that term in Section 5.4.

2.19

“Optionee” means a person who is granted an Option under the Plan.





4




2.20

“Option Agreement” means a written contract, including an employment, change of
control or severance agreement with an Employee, setting forth the terms and
conditions of an Option.

2.21

“Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VI.

2.22

“Plan” means Cal Dive International, Inc. 2006 Long Term Incentive Plan, as set
forth in this document and as it may be amended from time to time.

2.23

“Restricted Stock” means shares of restricted Stock issued or granted under the
Plan pursuant to Article VI.

2.24

“Restricted Stock Award” means an award of restricted Stock to a Holder
authorized by the Committee.

2.25

Restricted Stock Unit” means a unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VII.

2.26

“Restricted Stock Unit Award” means an Award granted pursuant to Article VII.

2.27

“Retirement” means retirement in accordance with the terms of a retirement plan
that is qualified under section 401(a) of the Code and maintained by the Company
or an Affiliate in which the Holder is a participant.

2.28

“Section 409A” means section 409A of the Code and Department of Treasury rules
and regulations issued thereunder.

2.29

“Stock” means the common stock of the Company, $.01 par value per share (or such
other par value as may thereafter be stated in the Company’s certificate of
incorporation).

2.30

“Substantial Risk of Forfeiture” shall have the meaning ascribed to that term in
section 409A of the Code and Department of Treasury guidance issued thereunder.

2.31

“Termination of Employment” means the termination of the Award recipient’s
employment relationship with the Company and all Affiliates.

2.32

“Voting Power” means the rights vested, by law or the Company’s certificate of
incorporation, in the stockholders, or in one or more classes of stockholders,
to vote with respect to the election of directors.





5




ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1

Eligibility.  The persons who are eligible to receive Awards under the Plan are
Employees and directors of the Company.  The Company will issue Awards directly
to a non-employee director’s employer rather than to the director, if so
instructed in writing by the non-employee director and the director’s employer.

3.2

Participation.  Subject to the terms and provisions of the Plan, the Committee,
or the Chief Executive Officer as provided in Section 4.1, may, from time to
time, select the Employees to whom Awards shall be granted and shall determine
the nature and amount of each Award.

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

4.1

Authority to Grant Awards.  The Committee may grant Awards to those Employees
and directors as the Committee shall from time to time determine, under the
terms and conditions of the Plan.  Subject only to any applicable limitations
set out in the Plan, the number of shares of Stock or other value to be covered
by any Award to be granted under the Plan shall be as determined by the
Committee in its sole discretion.  However, the Chief Executive Officer of the
Company (who also serves as a member of the Board and who, in this respect,
functions as a single-member committee of the Board) is authorized to grant
Options, Restricted Stock or Restricted Stock Units, with respect to no more
than 100,000 shares of Stock per Fiscal Year, as a result of promotions of
Employees and as inducements to hire prospective Employees, who will in each
case not be officers of the Company subject to the provisions of Section 16 of
the Exchange Act.

4.2

Dedicated Shares; Maximum Awards.  The aggregate number of shares of Stock with
respect to which Awards may be granted under the Plan is 9,000,000.  The maximum
number of shares of Stock with respect to which Options may be granted to an
Employee during a Fiscal Year is 500,000.  The maximum number of shares of Stock
with respect to which Restricted Stock Awards may be granted to an Employee
during a Fiscal Year is 300,000.  The maximum number of shares of Stock with
respect to which Restricted Stock Unit Awards may be granted to an Employee
during a Fiscal Year may not exceed in value the Fair Market Value of 300,000
shares of Stock determined as of the date of grant.  Each of the foregoing
numerical limits stated in this Section 4.2 shall be subject to adjustment in
accordance with the provisions of Section 4.5.   If shares of Stock are withheld
from payment of an Award to satisfy tax obligations with respect to the Award,
such shares of Stock will count against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan.  If Shares are
tendered in payment of an Option Price of an Option, such shares of Stock will
not be added to the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan.  To the extent that any outstanding Award
is forfeited or cancelled for any reason prior to the issuance of Stock in
payment of the Award or is settled in cash in lieu of shares of





6




Stock, the shares of Stock allocable to such portion of the Award may again be
subject to an Award granted under the Plan.

4.3

Non-Transferability.  Except as specified in the applicable Award Agreements, in
domestic relations court orders or as permitted in Section 5.8 hereof, Awards
shall not be transferable by the Holder other than by will or under the laws of
descent and distribution, and shall be exercisable, during the Holder’s
lifetime, only by the Holder.  In the discretion of the Committee, any attempt
to transfer an Award other than under the terms of the Plan and the applicable
Award Agreement may terminate the Award.

4.4

Requirements of Law.  The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
 Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
 The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision.  In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.  The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

4.5

Changes in the Company’s Capital Structure.  

(a)

The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

(b)

If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share





7




price of Stock subject to outstanding Options or other Awards under the Plan
shall be appropriately adjusted in such a manner as to entitle a Holder to
receive upon exercise of an Option or other Award, for the same aggregate cash
consideration, the equivalent total number and class or series of Stock the
Holder would have received had the Holder exercised his or her Option or other
Award in full immediately prior to the event requiring the adjustment, and
(2) the number and class or series of Stock then reserved to be issued under the
Plan shall be adjusted by substituting for the total number and class or series
of Stock then reserved, that number and class or series of Stock that would have
been received by the owner of an equal number of outstanding shares of Stock of
each class or series of Stock as the result of the event requiring the
adjustment.

(c)

If while unexercised Options or other Awards remain outstanding under the Plan
(1) the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than an entity that was wholly-owned by the Company immediately prior to such
merger, consolidation or other reorganization), (2) there is a Change of Control
of the Company or (3) the Company is a party to any other corporate transaction
(as defined under section 424(a) of the Code and applicable Department of
Treasury regulations) that is not described in clauses (1) or (2) of this
sentence (each such event is referred to herein as a “Corporate Change”), then,
except as otherwise provided in an Award Agreement (provided that such
exceptions shall not apply in the case of a reincorporation merger), or as a
result of the Committee’s effectuation of one or more of the alternatives
described below, there shall be no acceleration of the time at which any Award
then outstanding may be exercised or shall vest, and no later than thirty days
after the approval by the Board of the Company of such Corporate Change or if
such Corporate Change did not involve Board approval, then no later than thirty
days after such Corporate Change, the Committee, acting in its sole and absolute
discretion without the consent or approval of any Holder, shall act to effect
one or more of the following alternatives, which may vary among individual
Holders and which may vary among Awards held by any individual Holder (provided
that, with respect to a reincorporation merger in which Holders of the Company’s
ordinary shares will receive one ordinary share of the successor corporation for
each ordinary share of the Company, none of such alternatives shall apply and,
without Committee action, each Award shall automatically convert into a similar
award of the successor corporation exercisable for the same number of ordinary
shares of the successor as the Award was exercisable for ordinary shares of
Stock of the Company and, provided further that no such actions are required to
be taken by the Compensation Committee with respect to a Change of Control
described in Section 2.5(a) or (b) hereof):

(i)

accelerate the time at which some or all of the Awards then outstanding may be
exercised so that such Awards may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

(ii)

require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of





8




the Plan or the applicable Award Agreement evidencing such Award) as of a date,
before or after such Corporate Change, specified by the Committee, in which
event the Committee shall thereupon cancel such Award and the Company shall pay
to each such Holder an amount of cash per share equal to the excess, if any, of
the per share price offered to stockholders of the Company in connection with
such Corporate Change over the exercise prices under such Award for such shares
or in lieu of such cash payment, the issuance of Stock or securities of an
acquiring entity having a value equal to such excess;

(iii)

with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award as the case may be will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(iv)

provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

(v)

make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

In effecting one or more of the alternatives immediately above, and except as
otherwise may be provided in an Award Agreement, the Committee, in its sole and
absolute discretion and without the consent or approval of any Holder, may
accelerate the time at which some or all Awards then outstanding may be
exercised.





9




(d)

In the event of changes in the outstanding Stock by reason of recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges or other
relevant changes in capitalization occurring after the date of the grant of any
Award and not otherwise provided for by this Section 4.5, any outstanding Award
and any Award Agreements evidencing such Award shall be subject to adjustment by
the Committee in its sole and absolute discretion as to the number and price of
Stock or other consideration subject to such Award.  In the event of any such
change in the outstanding Stock, the aggregate number of shares of Stock
available under the Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.

(e)

After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.

(f)

The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Options or other Awards.

4.6

Election Under Section 83(b) of the Code.  No Holder shall exercise the election
permitted under section 83(b) of the Code with respect to any Award without the
written approval of the Chief Financial Officer of the Company.  Any Holder who
makes an election under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer of the Company may,
in the discretion of the Committee, forfeit any or all Awards granted to him or
her under the Plan.

4.7

Forfeiture for Cause.  Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Termination of Employment (a) committed a fraud, embezzlement,
theft, felony or an act of dishonesty in the course of his employment by the
Company or an Affiliate which conduct damaged the Company or an Affiliate or
(b) disclosed trade secrets of the Company or an Affiliate, then as of the date
the Committee makes its finding, any Awards awarded to the Holder that have not
been exercised by the Holder (including all Awards that have not yet vested)
will be forfeited to the Company.  The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the Holder
and the damage done to the Company, will be final for all purposes.  No decision
of the Committee, however, will affect the finality of the discharge of the
individual by the Company or an Affiliate.

4.8

Forfeiture Events.  The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in





10




addition to any otherwise applicable vesting or performance conditions of an
Award.  Such events may include, but shall not be limited to, Termination of
Employment for cause, termination of the Holder’s provision of services to the
Company or its Affiliates, violation of material policies of the Company and its
Affiliates, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Holder, or other conduct by the Holder that is
detrimental to the business or reputation of the Company and its Affiliates.

4.9

Performance Goals for Section 162(m) Awards.  To the extent that shares of
Restricted Stock or Restricted Stock Units granted under the Plan are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code,
the vesting, grant or payment of such Awards shall be conditioned on the
achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m) of the Code.  The performance goals pursuant to
which such Awards shall vest, be granted or be paid out shall be any or a
combination of the following performance measures applied to the Company, a
division or a subsidiary: earnings per share; return on assets; an economic
value added measure; shareholder return; earnings or earnings before interest,
taxes and amortization; stock price; total shareholder return; return on equity;
return on total capital; return on assets or net assets; revenue; reduction of
expenses; free cash flow; income or net income; operating income or net
operating income; gross profit; operating profit or net operating profit;
operating margin or profit margin; return on operating revenue; return on
invested capital; market segment share; customer satisfaction; or safety.  For
any performance period, such performance objectives may be measured on an
absolute basis or relative to a group of peer companies selected by the
Committee, relative to internal goals or relative to levels attained in prior
years.  The performance goals may be subject to such adjustments as are
specified in advance by the Committee in accordance with Section 162(m) of the
Code.

ARTICLE V

OPTIONS

5.1

Authority to Grant Options.  Subject to the terms and provisions of the Plan,
the Committee (or the Chief Executive Officer to the extent provided in Section
4.1), at any time, and from time to time, may grant Options under the Plan to
eligible persons in such number and upon such terms as the Committee shall
determine.  

5.2

Type of Options Available.  All options granted under the Plan shall be
nonqualified stock options that are not intended to satisfy the requirements of
section 422 of the Code.

5.3

Option Agreement.  Each Option grant under the Plan shall be evidenced by an
Option Agreement that shall specify (a)  the Option Price, (b) the duration of
the Option, (c) the number of shares of Stock to which the Option pertains,
(d) the exercise restrictions applicable to the Option, and (e) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan.

5.4

Option Price.  The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value





11




of the shares of Stock on the date the Option is granted.  Any Options granted
by the Chief Executive Officer as permitted in Section 4.1 shall have a per
share exercise price that is equal to the Fair Market Value of a share of Stock
on the date the Option is granted.  Subject to the limitation set forth in the
preceding sentences of this Section 5.4, the Committee shall determine the
Option Price for each grant of an Option under the Plan.  Except as provided in
Section 4.5, the Committee shall not directly or indirectly lower the Option
Price of a previously granted Option.

5.5

Duration of Options.  An Option shall not be exercisable after the earlier of
(i) the general term of the Option specified in Section 5.5(a), or (ii) the
period of time specified herein that follows the Optionee’s death, Disability,
Retirement or other Termination of Employment.  Unless the Optionee’s applicable
Option Agreement specifies otherwise, an Option shall not continue to vest after
the Optionee’s Termination of Employment for any reason other than the death or
Disability of the Optionee.

(a)

General Term of Option.  Unless the Option Agreement specifies a shorter general
term, an Option shall expire on the tenth anniversary of the date the Option is
granted.

(b)

Early Termination of Option Due to Termination of Employment Other Than for
Death, Disability or Retirement.  Except as may be otherwise expressly provided
by the Committee in an Option Agreement, an Option shall terminate on the
earlier of (1) the date of the expiration of the general term of the Option or
(2) the date that is 60 days after the date of the Optionee’s Termination of
Employment, whether with or without cause, for any reason other than the death,
Disability or Retirement of the Optionee, during which period the Optionee shall
be entitled to exercise the Option in respect of the number of shares of Stock
that the Optionee would have been entitled to purchase had the Optionee
exercised the Option on the date of such Termination of Employment.  The
Committee shall determine whether an authorized leave of absence, absence on
military or government service, or any other absence from service shall
constitute a Termination of Employment.

(c)

Early Termination of Option Due to Death.  Unless the Committee specifies
otherwise in the applicable Option Agreement, in the event of the Optionee’s
Termination of Employment due to death before the date of expiration of the
general term of the Option, the Optionee’s Option shall terminate on the earlier
of the date of expiration of the general term of the Option or the first
anniversary of the date of the Optionee’s death, during which period the
Optionee’s executors or administrators or such persons to whom such Options were
transferred by will or by the laws of descent and distribution, shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Optionee would have been entitled to purchase had the Optionee exercised the
Option on the date of his death.

(d)

Early Termination of Option Due to Disability. Unless the Committee specifies
otherwise in the applicable Option Agreement, in the event of the Termination of
Employment due to Disability before the date of the expiration of the general
term of the Option, the Optionee’s Option shall terminate on the earlier of the
expiration of the





12




general term of the Option or the first anniversary of the date of the
Termination of Employment due to Disability, during which period the Optionee
shall be entitled to exercise the Option in respect of the number of shares of
Stock that the Optionee would have been entitled to purchase had the Optionee
exercised the Option on the date of such Termination of Employment.

(e)

Early Termination of Option Due to Retirement. Unless the Committee specifies
otherwise in the applicable Option Agreement, in the event of the Optionee’s
Termination of Employment due to Retirement before the date of the expiration of
the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the expiration of the general term of the Option or the first
anniversary of the date of the Termination of Employment due to Retirement,
during which period the Optionee shall be entitled to exercise the Option in
respect of the number of shares of Stock that the Optionee would have been
entitled to purchase had the Optionee exercised the Option on the date of such
Termination of Employment.

After the death of the Optionee, the Optionee’s executors, administrators or any
person or persons to whom the Optionee’s Option may be transferred by will or by
the laws of descent and distribution, shall have the right, at any time prior to
the termination of the Option to exercise the Option, in respect to the number
of all of the remaining unexercised and unexpired shares of Stock subject to the
Option.

5.6

Amount Exercisable.  Each Option may be exercised at the time, in the manner and
subject to the conditions the Committee specifies in the Option Agreement in its
sole discretion.  An Option Agreement may specify that an Option becomes fully
vested and exercisable upon a Change in Control.  Unless the Committee specifies
otherwise in an applicable Option Agreement, an Option Agreement shall set forth
the following terms regarding the exercise of the Option covered by the Option
Agreement:

(a)

No Option granted under the Plan may be exercised until an Optionee has
completed one year of continuous employment with the Company or any subsidiary
of the Company following the date of grant;

(b)

Beginning on the day after the first anniversary of the date of grant, an Option
may be exercised for up to 20 percent of the shares subject to the Option;

(c)

After the expiration of each succeeding anniversary date of the date of grant,
the Option may be exercised for up to an additional 20 percent of the shares
initially subject to the Option, so that after the expiration of the fifth
anniversary of the date of grant, the Option shall be exercisable in full;

(d)

To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part until the Option expires on the tenth anniversary
of the date of grant.

However, the Committee, in its discretion, may change the terms of exercise so
that any Option may be exercised so long as it is valid and outstanding from
time to time in part or as a





13




whole in such manner and subject to such conditions as the Committee may set.
 In addition, the Committee, in its discretion, may accelerate the time in which
any outstanding Option may be exercised.  However, in no event shall any Option
be exercisable after the tenth anniversary of the date of the grant of the
Option.

5.7

Exercise of Options.

(a)

General Method of Exercise. Subject to the terms and provisions of the Plan and
an Optionee’s Option Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (1) that the Optionee wishes to exercise such option on
the date such notice is so delivered, (2) the number of shares of Stock with
respect to which the Option is to be exercised and (3) the address to which the
certificate representing such shares of Stock should be mailed.  Except in the
case of exercise by a third party broker as provided below, in order for the
notice to be effective the notice must be accompanied by payment of the Option
Price by any combination of the following: (a) cash, certified check, bank draft
or postal or express money order for an amount equal to the Option Price under
the Option, (b) Stock with a Fair Market Value on the date of exercise equal to
the Option Price under the Option, (c) an election to make a cashless exercise
through a registered broker-dealer, (d)  if provided in the Option Agreement or
otherwise approved by the Committee, through a net exercise procedure whereby
the Optionee surrenders the Option in exchange for that number of shares of
Stock with an Aggregate Fair Market Value equal to the difference between the
aggregate exercise price of the Options being surrendered and the aggregate Fair
Market Value of the shares of Stock subject to the Option, or (e) any other form
of payment which is acceptable to the Committee.  If Stock is used for payment
by the Optionee, the aggregate Fair Market Value of the shares of Stock tendered
must be equal to or less than the aggregate Option Price of the shares of Stock
being purchased upon exercise of the Option, and any difference must be paid by
cash, certified check, bank draft or postal or express money order payable to
the order of the Company.

Whenever an Option is exercised by exchanging shares of Stock owned by the
Optionee, the Optionee shall attest to the ownership of (according to procedures
established by the Company) or deliver to the Company or its delegate
certificates registered in the name of the Optionee representing, a number of
shares of Stock legally and beneficially owned by the Optionee, free of all
liens, claims, and encumbrances of every kind, accompanied by stock powers duly
endorsed in blank by the record holder of the shares represented by the
certificates, (with signature guaranteed by a commercial bank or trust company
or by a brokerage firm having a membership on a registered national stock
exchange).  The delivery of certificates upon the exercise of an Option is
subject to the condition that the person exercising the Option provide the
Company with the information the Company might reasonably request pertaining to
exercise, sale or other disposition of an Option.

(b)

Issuance of Shares.  Subject to Section 4.4 and Section 5.7(c), as promptly as
practicable after receipt of written notification and payment, in the form
permitted under Section 10.3, of an amount necessary to satisfy any withholding
tax liability that





14




may result from the exercise of such Option, the Company shall deliver to the
Optionee certificates for the number of shares with respect to which the Option
has been exercised, issued in the Optionee's name.  Delivery of the shares shall
be deemed effected for all purposes when a stock transfer agent of the Company
shall have deposited the certificates in the United States mail, addressed to
the Optionee, at the address specified by the Optionee.

(c)

Limitations on Exercise Alternatives.  An Option may not be exercised for a
fraction of a share of Stock.

5.8

Transferability of Options.  No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than i) by will, ii) by the laws of descent and distribution, iii) pursuant to a
domestic relations order, as defined in the Code, or iv) if permitted by the
Committee and so provided in the Award Agreement or an amendment thereto, (i) to
Immediate Family Members, (ii) to a partnership in which the Optionee and/or
Immediate Family Members, or entities in which the Optionee and/or Immediate
Family Members are the sole owners, members or beneficiaries, as appropriate,
are the sole partners, (iii) to a limited liability company in which the
Optionee and/or Immediate Family Members, or entities in which the Optionee
and/or Immediate Family Members are the sole owners, members or beneficiaries,
as appropriate, are the sole members, or (iv) to a trust for the sole benefit of
the Optionee and/or Immediate Family Members. “Immediate Family Members” shall
be defined as the spouse and natural or adopted children or grandchildren of the
Optionee and their spouses.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Options, or levy of attachment or similar
process upon Options not specifically permitted herein, shall be null and void
and without effect.

5.9

No Rights as Stockholder.  An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until he exercises the
Option; and, except as otherwise provided in Section 4.5, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of such exercise.

ARTICLE VI

RESTRICTED STOCK AWARDS

6.1

Restricted Stock Awards.  The Committee (or the Chief Executive Officer to the
extent provided in Section 4.1) may make Awards of Restricted Stock to eligible
persons selected by it.  The amount of, the vesting and the transferability
restrictions applicable to any Restricted Stock Award shall be determined by the
Committee in its sole discretion.  If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Restricted
Stock, the Committee may issue such instructions to the Company’s share transfer
agent in connection therewith as it deems appropriate.  The Committee may also
cause the certificate for Shares issued pursuant to a Restricted Stock Award to
be imprinted with any legend which counsel for the Company considers advisable
with respect to the restrictions or, should the Shares be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the Stock as counsel for the Company considers necessary or
advisable to comply with applicable law.  Restricted Stock that is





15




intended to qualify as performance-based compensation under Section 162(m) must
be granted or vest based on the achievement of performance goals as described in
Section 4.9 hereof and meet the other requirements of Section 162(m) of the
Code.  

6.2

Restricted Stock Award Agreement.  Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.

6.3

Holder’s Rights as Stockholder.  Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award.  Unless otherwise provided in the Award Agreement,
dividends paid with respect to Restricted Stock in cash or property other than
shares of Stock or rights to acquire shares of Stock shall be paid to the
recipient of the Restricted Stock Award currently.  Dividends paid in shares of
Stock or rights to acquire shares of Stock shall be added to and become a part
of the Restricted Stock.  During the Period of Restriction, any certificates
representing the Restricted Stock or book entry ownership shall be registered in
the recipient’s name and bear a restrictive legend or notation to the effect
that ownership of such Restricted Stock, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Restricted Stock Award Agreement.  Any
such certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment,
each endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock which shall be forfeited in accordance with the
Plan and the applicable Restricted Stock Award Agreement.

ARTICLE VII

RESTRICTED STOCK UNIT AWARDS

7.1

Authority to Grant Restricted Stock Unit Awards.  Subject to the terms and
provisions of the Plan, the Committee (or the Chief Executive Officer to the
extent provided in Section 4.1), at any time, and from time to time, may grant
Restricted Stock Unit Awards under the Plan to eligible persons in such amounts
and upon such terms as the Committee shall determine.  The amount of, the
vesting and the transferability restrictions applicable to any Restricted Stock
Unit Award shall be determined by the Committee in its sole discretion.  The
Committee shall maintain a bookkeeping ledger account which reflects the number
of Restricted Stock Units credited under the Plan for the benefit of a Holder.
 Restricted Stock Units that are intended to qualify as performance-based
compensation under Section 162(m) must be granted or vest based on the
achievement of performance goals as described in Section 4.9 hereof and meet the
other requirements of Section 162(m) of the Code.

7.2

Restricted Stock Unit Awards.  A Restricted Stock Unit Award shall be similar in
nature to Restricted Stock Award except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement.  Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a share of Stock.





16




7.3

Restricted Stock Unit Award Agreement.  Each Restricted Stock Unit Award shall
be evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, transferability restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee may
specify.

7.4

Form of Payment Under Restricted Stock Unit Award.  Payment under a Restricted
Stock Unit Award shall be made in either cash or shares of Stock as specified in
the Holder’s Award Agreement.

7.5

Time of Payment Under Restricted Stock Unit Award.  A Holder’s payment under a
Restricted Stock Unit Award shall be made at such time as is specified in the
Holder’s Award Agreement.  The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the Fiscal Year in which the Restricted
Stock Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) at a time that is permissible under Section 409A.

7.6

Holder’s Rights as Stockholder.  A Holder of a  Restricted Stock Unit Award
shall have no rights of a stockholder with respect to the Restricted Stock Unit
Award.  A Holder shall have no voting rights with respect to any Restricted
Stock Unit Award.  A Holder of a Restricted Stock Unit Award may be entitled to
dividend equivalent rights, if provided in the Award Agreement.

7.7

Compliance With Section 409A.  Restricted Stock Unit Awards shall be designed
and operated in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A.

ARTICLE VIII

ADMINISTRATION

8.1

Awards.  The Plan shall be administered by the Committee or, in the absence of
the Committee, the Plan shall be administered by the Board.  The members of the
Committee shall serve at the discretion of the Board.  The Committee shall have
full and exclusive power and authority to administer the Plan and to take all
actions that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.

8.2

Authority of the Committee.  The Committee shall have full and exclusive power
to interpret and apply the terms and provisions of the Plan and Awards made
under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan.  A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting.  Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held.  All
questions of interpretation and application of the Plan, or as to award





17




granted under the Plan, shall be subject to the determination, which shall be
final and binding, of a majority of the whole Committee.  No member of the
Committee shall be liable for any act or omission of any other member of the
Committee or for any act or omission on his own part, including but not limited
to the exercise of any power or discretion given to him under the Plan, except
those resulting from his own gross negligence or willful misconduct.  In
carrying out its authority under the Plan, the Committee shall have full and
final authority and discretion, including but not limited to the following
rights, powers and authorities, to:

(a)

determine the persons to whom and the time or times at which Awards will be
made;

(b)

determine the number and exercise price of shares of Stock covered in each
Award, subject to the terms and provisions of the Plan;

(c)

determine the terms, provisions and conditions of each Award, which need not be
identical and need not match the default terms set forth in the Plan;

(d)

accelerate the time at which any outstanding Award will vest;

(e)

prescribe, amend and rescind rules and regulations relating to administration of
the Plan; and

(f)

make all other determinations and take all other actions deemed necessary,
appropriate or advisable for the proper administration of the Plan.

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan's
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan.  As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 8.2.

The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article VIII and all other Articles of the Plan,
when performed in good faith and in its sole judgment, shall be final,
conclusive and binding on all persons.  The Committee may employ attorneys,
consultants, accountants, agents, and other persons, any of whom may be an
Employee, and the Committee, the Company, and its officers and Board shall be
entitled to rely upon the advice, opinions, or valuations of any such persons.

8.3

Decisions Binding.  All determinations and decisions made by the Committee or
the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Holders and the estates and beneficiaries
of Employees and Holders.

8.4

No Liability.  Under no circumstances shall the Company, the Board or the
Committee incur liability for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and





18




regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company's, the Committee’s or the Board’s roles in
connection with the Plan.

ARTICLE IX

AMENDMENT OR TERMINATION OF PLAN

9.1

Amendment, Modification, Suspension, and Termination.  Subject to Section 9.2
the Committee may, at any time and from time to time, alter, amend, modify,
suspend, or terminate the Plan and any Award Agreement in whole or in part;
provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.

9.2

Awards Previously Granted.  Notwithstanding any other provision of the Plan to
the contrary, no termination, amendment, suspension, or modification of the Plan
or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.

ARTICLE X

MISCELLANEOUS

10.1

Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have no right,
title, or interest whatsoever in or to any investments that the Company or any
of its Affiliates may make to aid in meeting obligations under the Plan.
 Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person.  To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.  All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan.  No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan.  All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan.  The Plan
is not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

10.2

No Employment Obligation.  The granting of any Award shall not constitute an
employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder.  The right of the Company or any Affiliate to terminate
the employment of any person shall not be diminished or affected by reason of
the fact that an Award has been granted to him, and nothing in the Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or its





19




Affiliates to terminate any Holder’s employment at any time or for any reason
not prohibited by law.

10.3

Tax Withholding.  The Company or any Affiliate shall be entitled to deduct from
other compensation payable to each Holder any sums required by federal, state or
local tax law to be withheld with respect to the vesting or exercise of an Award
or lapse of restrictions on an Award.  In the alternative, the Company may
require the Holder (or other person validly exercising the Award) to pay such
sums for taxes directly to the Company or any Affiliate in cash or by check
within one day after the date of vesting, exercise or lapse of restrictions. In
the discretion of the Committee, and with the consent of the Holder, the Company
may reduce the number of shares of Stock issued to the Holder upon such Holder’s
exercise of an Option to satisfy the tax withholding obligations of the Company
or an Affiliate; provided that the Fair Market Value of the shares of Stock held
back shall not exceed the Company’s or the Affiliate’s Minimum Statutory Tax
Withholding Obligation.  The Committee may, in its discretion, permit a Holder
to satisfy any Minimum Statutory Tax Withholding Obligation arising upon the
vesting of Restricted Stock or the payout of Restricted Stock Units by
delivering to the Holder of the Restricted Stock Award or Restricted Stock Unit
Award payable in Stock a reduced number of shares of Stock in the manner
specified herein.  If permitted by the Committee and acceptable to the Holder,
at the time of vesting of shares of Restricted Stock or payout of Restricted
Stock Units, the Company shall (a) calculate the amount of the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation on the assumption that
all such shares or units are vested, (b) reduce the number of such shares of
Stock made available for delivery so that the Fair Market Value of the shares of
Stock withheld on the vesting date approximates the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation and (c) in lieu of the withheld
shares of Stock, remit cash to the United States Treasury and other applicable
governmental authorities, on behalf of the Holder, in the amount of the Minimum
Statutory Tax Withholding Obligation.  The Company shall withhold only whole
shares of Stock to satisfy its Minimum Statutory Tax Withholding Obligation.
 Where the Fair Market Value of the withheld shares of Stock does not equal the
amount of the Minimum Statutory Tax Withholding Obligation, the Company shall
withhold shares of Stock with a Fair Market Value slightly less than the amount
of then Minimum Statutory Tax Withholding Obligation and the Holder must satisfy
the remaining minimum withholding obligation in some other manner permitted
under this Section 10.3.  The withheld shares of Stock not made available for
delivery by the Company shall be retained as treasury shares or will be
cancelled and, in either case, the Holder’s right, title and interest in such
shares of Stock shall terminate.  The Company shall have no obligation upon
vesting, exercise or payout of any Award or lapse of restrictions on Restricted
Stock until the Company or an Affiliate has received payment sufficient to cover
the Minimum Statutory Tax Withholding Obligation with respect to that vesting,
payout, exercise or lapse of restrictions.  Neither the Company nor any
Affiliate shall be obligated to advise a Holder of the existence of the tax or
the amount which it will be required to withhold.

10.4

Written Agreement.  Each Award shall be embodied in a written agreement or
statement which shall be subject to the terms and conditions of the Plan.  The
Award Agreement shall be signed by a member of the Committee on behalf of the
Committee and the Company or by an executive officer of the Company, other than
the Holder, on behalf of the Company, and may be signed by the Holder to the
extent required by the Committee.  The Award Agreement may specify the effect of
a Change of Control on the Award.  The Award Agreement may





20




contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.

10.5

Indemnification of the Committee.  The Company shall indemnify each present and
future member of the Committee against, and each member of the Committee shall
be entitled without further action on his or her part to indemnity from the
Company for, all expenses (including attorney’s fees, the amount of judgments
and the amount of approved settlements made with a view to the curtailment of
costs of litigation, other than amounts paid to the Company itself) reasonably
incurred by such member in connection with or arising out of any action, suit or
proceeding in which such member may be involved by reason of such member being
or having been a member of the Committee, whether or not he or she continues to
be a member of the Committee at the time of incurring the expenses, including,
without limitation, matters as to which such member shall be finally adjudged in
any action, suit or proceeding to have been negligent in the performance of such
member’s duty as a member of the Committee.  However, this indemnity shall not
include any expenses incurred by any member of the Committee in respect of
matters as to which such member shall be finally adjudged in any action, suit or
proceeding to have been guilty of gross negligence or willful misconduct in the
performance of his duty as a member of the Committee.  In addition, no right of
indemnification under the Plan shall be available to or enforceable by any
member of the Committee unless, within 60 days after institution of any action,
suit or proceeding, such member shall have offered the Company, in writing, the
opportunity to handle and defend same at its own expense.  This right of
indemnification shall inure to the benefit of the heirs, executors or
administrators of each member of the Committee and shall be in addition to all
other rights to which a member of the Committee may be entitled as a matter of
law, contract or otherwise.

10.6

Gender and Number.  If the context requires, words of one gender when used in
the Plan shall include the other and words used in the singular or plural shall
include the other.

10.7

Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.8

Headings.  Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.

10.9

Other Compensation Plans.  The adoption of the Plan shall not affect any other
option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.

10.10

Other Awards.  The grant of an Award shall not confer upon the Holder the right
to receive any future or other Awards under the Plan, whether or not Awards may
be granted to similarly situated Holders, or the right to receive future Awards
upon the same terms or conditions as previously granted.





21




10.11

Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

10.12

Law Limitations/Governmental Approvals.  The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

10.13

Delivery of Title.  The Company shall have no obligation to issue or deliver
evidence of title for shares of Stock issued under the Plan prior to:

(a)

obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)

completion of any registration or other qualification of the Stock under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

10.14

Inability to Obtain Authority.  The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Stock hereunder, shall relieve the Company of any liability in respect of the
failure to issue or sell such shares of Stock as to which such requisite
authority shall not have been obtained.

10.15

No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

10.16

Persons Based Outside of the United States.  Notwithstanding any provision of
the Plan to the contrary, in order to comply with the laws in other countries in
which the Company and its Affiliates operate or have Employees, the Committee,
in its sole discretion, shall have the power and authority to:

(a)

determine which Affiliates shall be covered by the Plan;

(b)

determine which persons employed outside the United States are eligible to
participate in the Plan;

(c)

modify the terms and conditions of any Award granted to persons who are employed
outside the United States to comply with applicable foreign laws;

(d)

establish subplans and modify exercise procedures and other terms and procedures
to the extent such actions may be necessary or advisable.  Any subplans and
modifications to Plan terms and procedures established under this Section 10.16
by the Committee shall be attached to the Plan document as Appendices; and





22




(e)

take any action, before or after an Award is granted, that it deems advisable to
obtain or comply with any necessary local government regulatory exemptions or
approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Award shall be granted, that would violate any securities law or governing
statute or any other applicable law.  Any income derived under the Plan shall
not be treated as a part of an Employee’s regular compensation or salary for
purposes of computing statutorily mandated severance benefits or other
statutorily mandated benefits in foreign jurisdictions.

10.17

Waiver of Jury. Each Award Agreement shall specify that the Award recipient and
the Company shall both waive a trial by jury of any or all issues arising in any
action or proceeding between the parties or their successors, heirs and assigns,
under or connected with the Award, the Plan, or any of  the provisions of the
Award Agreement or the Plan.

10.18

Governing Law. The provisions of the Plan and the rights of all persons claiming
thereunder shall be construed, administered and governed under the laws of the
State of Texas, without regard to principles of conflicts of law.










·

As amended and restated by the Cal Dive International, Inc. board of directors
on March 27, 2007

·

As approved by the stockholders of Cal Dive International, Inc. on May 7, 2007





23


